     Case 5:20-cv-01004-FMO-GJS Document 7 Filed 07/08/20 Page 1 of 2 Page ID #:71

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
    Case        5:20-cv-1004-FMO (GJS)                                    Date     July 8, 2020
    No.
    Title       Dangelo Nunez v. Unknown



    Present:                 Hon. Gail J. Standish, United States Magistrate Judge
                     E. Carson                                               N/A
                   Deputy Clerk                                    Court Reporter / Recorder
            Attorneys Present for Plaintiff:                Attorneys Present for Defendants:
                     None present                                         None present

    Proceedings:          (IN CHAMBERS) Order Granting Request for Voluntary
                          Dismissal [Dkt. 6]


        On May 11, 2020, Plaintiff Dangelo Nunez, a federal prisoner proceeding pro se,
initiated this action by filing a letter with the Court which requested a 42 U.S.C. § 1983
civil rights form. [Dkt. 1.] Plaintiff’s letter was construed as a new case and assigned a
case number. On May 30, 2020, Plaintiff filed a subsequent letter asking the Court to
immediately “dismiss” his case as it was “construed improperly” as an “actual action”
and “erroneously opened.” 1 [Dkt. 6.]

      Under Rule 41(a) of the Federal Rules of Civil Procedure, a plaintiff may
voluntarily dismiss an action, without a court order, by filing “a notice of dismissal
before the opposing party serves either an answer or a motion for summary judgment.”
Fed. R. Civ. P. 41(a)(1)(A)(i). Such dismissal is without prejudice. Fed. R. Civ. P.

1
       On June 24, 2020, several weeks after his request for dismissal, Plaintiff filed a
“Motion to Dismiss [his] Immigration Detainer.” [Dkt. 5.] To the extent that Plaintiff
seeks to challenge his immigration status following his sentence, Plaintiff is advised that
he cannot seek that relief in a civil rights action, he would have to petition for a writ of
habeas corpus or pursue some other action, not sue for damages under § 1983. As
Plaintiff’s motion for an immigration detainer was filed in this case after he requested a
self-executing summary dismissal, the Motion will be disregarded.

                                                                                      Initials of preparer _efc___
CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                      Page 1 of 2
   Case 5:20-cv-01004-FMO-GJS Document 7 Filed 07/08/20 Page 2 of 2 Page ID #:72

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL
 Case           5:20-cv-1004-FMO (GJS)                          Date    July 8, 2020
 No.
 Title          Dangelo Nunez v. Unknown

41(a)(1)(B). No answer or summary judgment motion has yet been filed in this case.
Accordingly, Plaintiff has an absolute right to voluntarily dismiss this action without
prejudice.

       Given Plaintiff’s clear and unequivocal desire to “dismiss” his case, Plaintiff’s
motion is construed as a request to dismiss this case without prejudice pursuant to Rule
41(a)(1)(A)(i). As so construed, the Clerk’s Office is directed to terminate this case
pursuant to Plaintiff’s Rule 41(a)(1)(A)(i) request.

       The Clerk’s Office is further DIRECTED to send Plaintiff a civil rights form
utilized by the Central District of California.

IT IS SO ORDERED.




                                                                            Initials of preparer _efc___
CV-90 (10/08)                       CIVIL MINUTES - GENERAL                                 Page 2 of 2
